Exhibit (10)(b)

 

[g23261kei001.gif]

 


DEFERRED INCENTIVE COMPENSATION PLAN

 

(Amended and Restated as of December 31, 2004)

 

 

 

SECTION 1.     ESTABLISHMENT AND PURPOSE.

 

 

 

 

The Plan was adopted by the Company on November 25, 1991, to provide certain
employees with an opportunity to defer payment of their bonuses under the
Company’s year-end Incentive Compensation Program. The Plan is also intended to
establish a method of paying bonus awards that will assist the Company in
attracting and retaining employees of outstanding achievement and ability.

 

 

 

 

This Plan was frozen as of December 31, 2004, and covers only the deferred Bonus
Awards accrued by participating Executives as of December 31, 2004 that are not
subject to Section 409A of the Code. Bonuses Awards deferred under the Company’s
year-end Incentive Compensation Program after 2004 are covered under the PACCAR
Inc Deferred Compensation Plan that complies with Section 409A of the Code.

 

 

 

 

SECTION 2.     DEFINITIONS.

 

 

 

 

 

(A)

“Account” means the bookkeeping account established pursuant to Section 6 on
behalf of an Executive who elects to participate in the Plan.

 

 

 

 

 

 

(B)

“Beneficiary” means the person or persons designated by the Executive or by the
Plan to receive payment of the Executive’s Income and/or PACCAR Stock Account in
the event of the death of the Executive.

 

 

 

 

 

 

(C)

“Board” means the Board of Directors of the Company, as constituted from time to
time.

 

 

 

 

 

 

(D)

“Bonus Award” means the amount of compensation awarded by the Company to an
Executive as a bonus under the Company’s year-end Incentive Compensation
Program.

 

 

 

 

 

 

(E)

“Cause” means (i) an act of embezzlement, fraud or theft, (ii) the deliberate
disregard of the rules of the Company or a Subsidiary, (iii) any unauthorized
disclosure of any of the secrets or confidential information of the Company or a
Subsidiary, (iv) any conduct which constitutes unfair competition with the
Company or a Subsidiary or (v) inducing any customers of the Company or a
Subsidiary to breach any contracts with the Company or a Subsidiary.

 

 

 

 

 

 

(F)

“Code” means the Internal Revenue Code of 1986, as amended.

 

1

--------------------------------------------------------------------------------


 

 

 

(G)

“Company” means PACCAR Inc, a Delaware corporation.

 

 

 

 

 

 

(H)

“Committee” means the Compensation Committee of the Board.

 

 

 

 

 

 

(I)

“Executive” means an employee of the Company or a Subsidiary who is eligible to
participate in the Plan under Section 4.

 

 

 

 

 

 

(J)

“Incentive Compensation Program” refers to the incentive plan for executives of
PACCAR Inc and its eligible subsidiaries who are in grades 41 and above.

 

 

 

 

 

 

(K)

“Permanent and Total Disability” is as defined under PACCAR’s Long Term
Disability Plan.

 

 

 

 

 

 

(L)

“Plan” means this PACCAR Inc Deferred Incentive Compensation Plan, as it may be
amended from time to time.

 

 

 

 

 

 

(M)

“Service” means employment with the Company or any Subsidiary. A transfer among
the Company and its Subsidiaries shall not be considered a termination of
Service.

 

 

 

 

 

 

(N)

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

 

 

 

 

 

(O)

“Year” means a calendar year.

 

 

 

 

 

 

SECTION 3.     ADMINISTRATION.

 

 

 

 

 

The Committee shall have the authority to administer the Plan in its sole
discretion. To this end, the Committee is authorized to construe and interpret
the Plan, to promulgate, amend and rescind rules relating to the implementation
of the Plan and to make all other determinations necessary or advisable for the
administration of the Plan. Subject to the requirements of applicable law, the
Committee may designate persons other than members of the Committee to carry out
its responsibilities and may prescribe such conditions and limitations as it
may deem appropriate. Any determination, decision or action of the Committee in
connection with the construction, interpretation or administration of the Plan
shall be final, conclusive and binding upon all persons participating in the
Plan and any person validly claiming under or through persons participating in
the Plan.

 

 

 

 

 

 

SECTION 4.     PARTICIPATION.

 

 

 

 

 

The Plan was frozen as of December 31, 2004, and no Executive can commence
participation in the Plan after that date. Those Executives (or their
Beneficiaries) who participated in the Plan as of that date shall continue to
participate in the Plan until they no longer have an Income and/or PACCAR Stock
Account under the Plan.

 

2

--------------------------------------------------------------------------------


 

 

 

SECTION 5.     ESTABLISHMENT AND TREATMENT OF ACCOUNT.

 

 

 

Prior to January 1, 2005, the Company established an Account for each Executive
who made a timely deferral election with respect to a Bonus Award (Deferred
Award). The Account has been credited with amounts equal to that portion of the
Bonus Award that is not payable currently to the Executive because of the terms
of the deferral election. A separate Account has been maintained for each Bonus
Award deferred by an Executive, except as the Company may otherwise have
determined.

 

 

 

Participants may elect to have their Deferred Award allocated to one or both of
the two unfunded accounts described below:

 

(a)

Income Account. Means a bookkeeping entry established on behalf of the Executive
who elected to participate in the Plan. A

 

 

Deferred Award shall be credited to the Income Account as of January next
following the Year in which such Bonus Award was earned. Interest shall be
credited on the balance in each Income Account, commencing with the date as of
which any amount is credited to the Income Account and continuing up to the
close of the calendar quarter immediately preceding the date when the last
payment from the Income Account is made. Such interest for each calendar quarter
during the deferral period shall be credited at a rate equal to the simple
combined average of the monthly Aa Industrial Bond yield average for the
immediately preceding calendar quarter, as reported in Moody’s Bond Record. Such
interest shall be compounded quarterly. Such interest shall become a part of the
Income Account and shall be paid at the same time or times as the principal
balance of the Income Account.

 

 

(b)

PACCAR Stock Account. Means a bookkeeping entry established on behalf of the
Executive who elected to participate in the

 

 

Plan. A Deferred Award shall be credited to the PACCAR Stock Account as of
January next following the Year in which such Bonus Award was earned. The
initial account balance will be equal to the number of shares of PACCAR Common
Stock that the Deferred Award could have purchased at the average closing market
price for the first five (5) business days the market is open in January.
Thereafter, any dividends earned will be treated as if those dividends had been
invested in additional shares at the closing market price on the date the
dividends are paid. Account balances will be adjusted pursuant to Article 10 of
the Long Term Incentive Plan.

 

 

(c)

Statements. As soon as practicable after July 1 of each Year (and after such
other dates as the Company may determine), the

 

 

Company shall prepare and deliver to each participating Executive a written
statement showing the balance in his or her Income and/or PACCAR Stock Account
as of the applicable date.

 

3

--------------------------------------------------------------------------------


 

 

 

SECTION 6.     FORM AND TIME OF PAYMENT OF ACCOUNT.

 

 

(a)

Election of Form and Time of Payment. The rules in this Section 6 apply to
payments commencing after 2004. All elections must be made in writing to the
Company. An Executive may elect to receive distribution of the Income and/or
PACCAR Stock Account at the time and in the manner described in (i) and
(ii) below. Any election of a time or form of payment must be made at least 12
months before the payments otherwise would have commenced, and payments under
the election cannot commence earlier than 12 months from the date the Executive
makes the election.

 

 

 

(i)

 

Form of Payment. Payment of an Income Account shall be made in cash, either in a
lump sum in a January, or in annual installments in January over a period not in
excess of 15 years. The amount of any installment to be paid from an Income
Account shall be determined by dividing the balance remaining in such Income
Account by the number of installments then remaining to be distributed. Payment
of the PACCAR Stock Account will be paid in shares of PACCAR Common Stock at the
end of the deferral period. The source of shares for this plan will be the Long
Term Incentive Plan.

 

 

 

 

 

(ii)

 

Time of Payment. Payment of the Income and/or PACCAR Stock Account shall occur
or commence in any January, but not earlier than at least 12 months from the
date the Executive makes the election, and not later than the first
January after the year in which Executive attains age 70 ½. In the event an
Executive who elects installment payments is reemployed by the Company, all
installments will be suspended until the Executive’s service ends.

 

 

 

 

(b)

Changing an Election. Any election that a time or form of payment be changed
must be made at least 12 months before the payments otherwise would have
commenced, and payments under the changed election must commence at least 12
months from the date the Executive makes the new election. Such election shall
be made in writing to the Company.

 

 

 

 

(c)

Failing to Request. In the event that an Executive fails to make a timely
election pursuant to Section 6(a), distribution of the Income and/or PACCAR
Stock Account shall be made in full in the second January following the
Executive’s termination of employment. In such case, the entire account balance
in effect as of the distribution date will be distributed to the Executive.

 

 

(d)

Withholding Taxes. All payments under the Plan shall be subject to reduction to
reflect the withholding of applicable taxes.

 

 

(e)

Resignation or Termination Without Cause. Notwithstanding Section 6(a), in the
event of termination of employment by resignation of the participant or by
termination by the Company without Cause as defined in 2(e), other than
termination by reason of disability or retirement, all compensation deferred
under this plan after 2001 and before December 31, 2003 will be paid as a

 

4

--------------------------------------------------------------------------------


 

 

single lump sum payment of cash from the Income Account and shares of PACCAR
stock from the PACCAR Stock Account in the first January following termination.
All compensation deferred under this Plan after January 1, 2004 will be paid as
a single lump sum payment of cash from the income account and shares of PACCAR
stock from the PACCAR Stock Account in the first month following termination.

 

 

 

 

SECTION 7.     EFFECT OF DEATH OF EXECUTIVE.

 

 

 

(a)

Distribution of Account. Upon the death of a participating Executive, the amount
(if any) remaining in his or her Income and/or PACCAR Stock Account shall be
distributed to his or her Beneficiary. The distribution shall be made at the
time(s) and in the form specified in the election filed by the Executive under
Section 6. If the Executive did not file an election under Section 6 prior to
his or her death, then the distribution to the Beneficiary shall be made in a
lump sum as soon as practicable after the death of the Executive. If a
designated Beneficiary dies before receiving payment of his or her entire share
of the Executive’s Income and/or PACCAR Stock Account, then the remaining
payments shall be made to such Beneficiary’s personal representative.

 

 

(b)

Designation of Beneficiary. Upon commencement of participation in the Plan, each
Executive shall, by filing the prescribed form with the Company, name a person
or persons as the Beneficiary who will receive any distribution payable under
the Plan in the event of the Executive’s death. If the Executive has not named a
Beneficiary or if none of the named Beneficiaries survives the Executive, then
the Executive’s personal representative shall be the Beneficiary. The Executive
may change his or her Beneficiary designation from time to time. Any designation
of a Beneficiary (or an amendment or revocation thereof) shall be effective only
if it is made in writing on the prescribed form and is received by the Company
prior to the Executive’s death. Any other provision of this
Subsection (b) notwithstanding, in the case of a married Executive, any
designation of a person other than his or her spouse as the sole primary
Beneficiary shall be valid only if the spouse consented to such designation in
writing.

 

 

 

 

SECTION 8.     FORFEITURE OF ACCOUNTS.

 

 

 

All of an Executive’s Income and/or PACCAR Stock Accounts shall be forfeited in
the event that his or her Service ends because of a discharge for Cause or in
the event that he or she, after his or her Service ended for any other reason,
fails or refuses to provide advice or counsel to the Company or a Subsidiary
when reasonably requested to do so. The Committee’s good-faith determination of
the existence of facts justifying forfeiture shall be conclusive.

 

5

--------------------------------------------------------------------------------


 

 

 

SECTION 9.     INCOMPETENCE.

 

 

 

If, in the opinion of the Committee, any individual becomes unable to handle
properly any amount payable to such individual under the Plan, then the
Committee may make such arrangements for payment on such individual’s behalf as
it determines will be beneficial to such individual, including (without
limitation) payment to such individual’s guardian, conservator, spouse or
dependent.

 

 

 

 

SECTION 10.     EXECUTIVES’ RIGHTS UNSECURED.

 

 

 

The Plan is unfunded. The interest under the Plan of any participating
Executive, and such Executive’s right to receive a distribution of his or her
Income and/or PACCAR Stock Account, shall be an unsecured claim against the
general assets of the Company. The Income and/or PACCAR Stock Accounts shall be
bookkeeping entries only, and no Executive shall have an interest in or claim
against any specific asset of the Company pursuant to the Plan.

 

 

 

 

SECTION 11.     NONASSIGNABILITY OF INTERESTS.

 

 

 

The interest and property rights of any Executive under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 12 shall be void.

 

 

 

 

SECTION 12.     LIMITATION OF RIGHTS.

 

 

(a)

No Right to Bonuses. Nothing in the Plan shall be construed to give an Executive
any right to be granted a Bonus Award.

 

 

(b)

No Right to Employment. Neither the Plan nor the deferral of any Bonus Award,
nor any other action taken pursuant to the Plan, shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company or a
Subsidiary will employ an Executive for any period of time, in any position or
at any particular rate of compensation.

 

 

 

 

SECTION 13.     DOMESTIC RELATIONS ORDERS.

 

 

 

The procedures established by the Company for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders, as provided in Section 206 (d) of ERISA, shall apply
to the Plan.

 

6

--------------------------------------------------------------------------------


 

 

 

SECTION 14.    CLAIMS AND INQUIRIES.

 

 

 

(a)

Application for Benefits. Applications for benefits and inquiries concerning the
Plan (or concerning present or future rights to benefits under the Plan) shall
be submitted to the Committee in writing. An application for benefits shall be
submitted on the prescribed form and shall be signed by the Executive or, in the
case of a benefit payable after his or her death, by the Beneficiary.

 

 

(b)

Denial of Application. In the event that an application for benefits is denied
in whole or in part, the Committee shall notify the applicant in writing of the
denial and of the right to a review of the denial. The written notice shall set
forth, in a manner calculated to be understood by the applicant, specific
reasons for the denial, specific references to the provisions of the Plan on
which the denial is based, a description of any information or material
necessary for the applicant to perfect the application, an explanation of why
the material is necessary, and an explanation of the review procedure under the
Plan. The written notice shall be given to the applicant within a reasonable
period of time (not more than 90 days) after the Committee received the
application, unless special circumstances require further time for processing
and the applicant is advised of the extension. In no event shall the notice be
given more than 180 days after the Committee received the application.

 

 

(c)

Request for Review. An applicant whose application for benefits was denied in
whole or in part, or the applicant’s duly authorized representative, may appeal
the denial by submitting to the Committee a request for a review of the
application within 90 days after receiving written notice of the denial from the
Committee. The Committee shall give the applicant or his or her representative
an opportunity to review pertinent materials, other than legally privileged
documents, in preparing the request for a review. The request for a review shall
be in writing and addressed to the Committee. The request for a review shall set
forth all of the grounds on which it is based, all facts in support of the
request, and any other matters that the applicant deems pertinent. The Committee
may require the applicant to submit such additional facts, documents or other
material as it may deem necessary or appropriate in making its review.

 

 

(d)

Decision on Review. The Committee shall act on each request for an appeal within
60 days after receipt, unless special circumstances require further time for
processing and the applicant is advised of the extension. In no event shall the
decision on review be rendered more than 120 days after the Committee received
the request for a review. The Committee shall give prompt written notice of its
decision to the applicant. In the event that the Committee confirms the denial
of the application for benefits in whole or in part, the notice shall set forth,
in a manner calculated to be understood by the applicant, the specific reasons
for the decision and specific references to the provisions of the Plan on which
the decision is based.

 

7

--------------------------------------------------------------------------------


 

(e)

Rules and Interpretations. The Committee shall adopt such rules, procedures and
interpretations of the Plan as it deems necessary

 

 

or appropriate in carrying out its responsibilities under this Section 14.

 

 

(f)

Exhaustion of Remedies. No legal action for benefits under the Plan shall be
brought unless and until the claimant (i) has

 

 

submitted a written application for benefits in accordance with
Subsection (a) above, (ii) has been notified by the Committee that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with Subsection (c) above and (iv) has been notified
in writing that the Committee has affirmed the denial of the application;
provided, however, that legal action may be brought after the Committee has
failed to take any action on the claim within the time prescribed by Subsections
(b) and (d) above, respectively.

 

 

 

 

SECTION 15.     AMENDMENT OR TERMINATION OF THE PLAN.

 

 

 

The Board or appropriate committee thereof, may amend, suspend or terminate the
Plan at any time. In the event of a termination of the Plan, the Income and/or
PACCAR Stock Accounts of participating Executives shall be paid at the time(s)
and in the form determined under Sections 6 and 7.

 

 

 

 

SECTION 16.     CHANGE OF CONTROL.

 

 

 

In the event of a Change of Control of the Company, as defined in the PACCAR Inc
Long Term Incentive Plan Section 16.4(i) through (iv), each Executive shall be
entitled to the lump sum payment of his or her Income and/or PACCAR Stock
Account. This amount shall be paid within 30 days of the Change of Control.

 

 

 

 

SECTION 17.     CHOICE OF LAW.

 

 

 

The validity, interpretation, construction and performance of the Plan shall be
governed by the Employee Retirement Income Security Act of 1974 and, to the
extent they are not preempted, by the laws of the State of Washington.

 

 

 

 

SECTION 18.     EXECUTION.

 

 

 

To record the amendment and restatement of the Plan to read as set forth herein,
PACCAR Inc by its Chairman, Compensation Committee, has executed this Plan on
December 6, 2005.

 

 

PACCAR Inc

 

 

 

 

 

 

 

 

By

 /s/ David K. Newbigging

12/06/05

 

 

 

David K. Newbigging

Date

 

 

Chairman

 

 

 

Compensation Committee

 

 

8

--------------------------------------------------------------------------------